Title: To George Washington from Major General Israel Putnam, 13 July 1776
From: Putnam, Israel
To: Washington, George



sir,
July 13th 1776

Mr Duer informs me that they are five or Six Sea Vessels up the North River, which may be made serviceable as Fireships or for other Purposes to annoy, or obstruct the Enemy—Three of them lie at the Dock of Mr Beverley Robinson in the Highlands, and two at or near Poughkepsie—As it is possible the Ships, wh.

have gone up yesterday Afternoon, may come too to the Southward of the Forts, I submit it to your Consideration whether it might not be prudent to employ Persons immediately to carry these Vessels up the River as high as possible, that they may not fall into the hands of the Enemy. I am, sir, with great Respect Your Obedt Hble servt

Israel Putnam

